749


     OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                          AUSTIN




Honorable Clinton oleley, Direotor
Oaa Ut-illties Division.
Railroad Commission oi Tem8
huetIn* T 4 I a 8

Dear sir:




                                         et of   resent   data,
whioh we quote




                               ante arr4 haa owned
                               r about three tilea
                               th the delfvery
                    istrlb~tlon erstem.

                    ity has ina  annual rcsports
                     cummla6ion an4 hai pcid the
                   dsd brtlele No,. IWO,
                                 x.

     utility leased Its properties3 to another gas
     Utility and pq+e them a purahass, cvption,

          93lnae these prop+08     are'etf.11 mm4
    by the gas atility whi:elflroraerly operated
    them, we will app~eoiate your a4viae ar to
    whether oc not under ths law the ga8~utilitl
    which  do46 new own but whiah  doe8 not epsntr
                                                               750

Honorable       Clinton Owslay, Fago 2



        these properties should contlnus to make
        reports to the Railroad Commission and pay
        the tax as levied under emended Article No.
        0060 on all tnoom8 reasived from these, pro-
        perties.~ 1n this case the ineom will be
        only tha rent reaeived under the 1easa.v

               Artlale 6060. Revisab Civil Statutea. readsas

             *~vepy gas utility rrubjsaf to the pro-
        visions of thie sub4iviielon on or betore the
        f&Bt day 0r January an4 quarterly theraafter,
        shall file with the Coi~~~iraiona Btatement,
        duly verirl86 as true an4 oorreot by the
        pr4sident, treasurer or general nvlnager ii
        a oonrpany or corporation, or by the owner or
        on4 or them If-an individual or oo-partner-
        ehip, showing the gross .reaeipte or mob
        utility ror the quarter aaxt preoeding or
        for suoh portion of said quarterly pert04 a8
        suoh .utiLlty may have bean conduoting any
        bualnssa, an4 at suoh tim8 shall pay into
        the Stata h4aPrury at Austin a IIu1B.
                                            8qUal
        to one-fourth or one pe'r cant of Cha g.roee
        inOoa~% re08iV8d f'roltl
                              all buSin88a 4Ona by
        it within this atate during said quartar,m

          This Art1014 was rspsaled In part by 8eotion 10 or
EoUSS    Bill,KO.
               %‘P,  Acts 421~4 LegiSkittWe, iM@Rr f3eSsioa (ACtS
1931, 62~14leg., Regular Session, Chap. 73, page ill), 2a0-
tion 10 Or said bill is quoted aa toll0ws:

             *That Artiale 6060 of th8 Rev%664 Civil
        statutes or 1923, axoepf insorer a'5 it %xapo88a
        a liosnse rne or tax of ane-rourth 0r ona
        per oent against per80n6 Owning, operating,
        or managing pipa lines, assprovided fn S4Q-
        tion 2 of Artiale 6OSO, is hereby repealad
        and said fun4 shall be,usa ror e,aiorPlng the
        provielone 0r Arti     6060 to 6066, kld.UBtV8r”

          Therefore, Artlole 6060, supsa, a6 amended, re-
quires that on a quarterly baaia eV?rr &as utility OOmiiIg
within the provisPons of Seatton 8 of -Artiole 6060, f~hall
pay a grO8a raceipts tax Of one-fourth of On8 per sent of
the gr088 inOOn rsaeiYe4 frOBI all buSin8Se done Within
this state.
                                                                  751

Eonorabh   Clinton   Owaley,   Page   3




           Seotion E of -4rtiale BOSO, aupra, reads aa followa~

          "The term *gas utility* and *publie
     utility* or *utility,' as use4 in this eub-




           :2: '&lf$    or operating or managing a pipe
     111~4 for t    raneportation or aarriaga of
     natural gas, whether rOr pub110 hire OT not,
     ii any~part 0r the right or way for said line
     has been aogulred, or may he.waftpr be eoqulred
     by then exes?oise of ths right or eainent do-in;
     or ir said lina Or say part thsr8or I8 la14
     upoa, over or under any pub110 road or highway
     of thi8 state, or street Or a3.18y Of any
     mnioipality,   or the right or way or any rail-
     road 0r other pub110 utilfty; inOlnding albo
     any natural gas utility authorized by law to
     exerofae tha right of 8dJZ8llt 4O~kSin."
     (?$q+hssis ours)

          &have    been Informad by you that the utilitf
gperates wholly within this stats, and that It ia a utility
within the meaning of Artlale 6050, motion 2, Bupra.
Thherefore, the only point in whiah you ar4 intereat&    is
wh0ther Or not after the proparty Is 10aas4, the leraor
(Om8r) i8 require4 to pay the tax 18Vi8d ,by nrtiols 6060,
as armndad, an4 to make the annual report raquire4 b$,tho
Rallqosd C~?smfesf~n uRd8r ArtiQl8 6056, R.C.S., Of 811 su0h
htilitlee operating in T4Xa8.
           It is our opinion that the question ashould be,
aXMSW8r8d In the affiXVEttfV8~ Mtiole 10, s8atfOh 1, haVia
clVi1 statutes, reads aa followar
Honorable    Clinton   Wley,   Fag8 4


             "The following rules shall govern in the
         construction of all civil statutory enaatmenta:

             "1. The ordinary slgnlflcation shall be
         applied to words, exoept words or art or
         word5 Connected with a partfcular trade or
         subject matter, when they shall have the
         signification attached to them by expartn in
         8uoh art or trade, with reference to euoh
         subject matter.,,

          we quote rrom Texas Jurisprudence, volw18 39, pages
160 and 161, a6 follow-sr

               *'There is but one rule of construction,
         and that is that the legislative intent must
         govern. AU other oano~ of interpretation
         so-oalled   are but grounds of argument resorted
         to ror the purpose of aeosrtainfng the true
         meaning of the law.*

             0. . .    On the contrary, it is settled
         by many deoieionrr that there la no'room for
         COnBtrUotiOn when the IIiW iS 8Xpr85Sed in
         plain and unambiguous language and it5 mean-
         ing Is clear and obviou5.v                   I

              The language used in this .statute 5.6 clear --
“.   .   . persons, oompaniee and private uorporatlons, their
lessses, trtlst6?es,and red338rs, own1      managing, leaai
or Oontro~ing withTnlthis State any   &e
                                   -----Ti , wells, pipe
                                                      l&it.
plants, property, equipment, faoillti8~, franchise, lioenso
or permit . . .v (Riaphasieoure). YOU will notloo that the
word vand,vie used, thus showing the legislative Intent that
each 0166s named is a gas utility within the meaning of
the subdivision (Articles 0050-6066, R.C.S., iacluaive),
and that one olass does not exclude the other. Under this
statute, if any one of the Classes mentioned owns, manages,
leases, or controls any well, wells, pipellnes, eta., it
is a gee utility. Therefore, even after a oonpany leaees
its property, It atill remains a gas utility a8 an owner
within the purview of Article 6050, Section 8, supra.
       r
          It follows that the utility  is liable for the tax,
and that it laust make the annual report, required by the
Railroad Conanisslon under Article 6066, R.C.S., of,611 such
&as utilitlrs operating within this State. It i5 important
Honorable Clfnton Owaley, Pago S



to note in this connection that the vgroa5 lncomev reoeived
by th8 le55Or utility is Only the inooxle r86eiVed as rent
from the les58e utility. Therefore, the 1eSaOr utility
ie liable for one-rourth or 'one per oent of the gross
rental inoozae, and will oontinue to be liable for the same
until tha lease is terminated or until the leseee purchase5
the property under the option alause of the lease oontraot.

           In view of the foregoing, it 15 the aonsitbtred
opinion OS this department that a gas utility within the
manfng of Section 2 or Artiule 8030, R.C.S., must, after
it leases its property to another gas utilit    oontlnue to
pay the gross receipts t6X required by ArtiC !P
                                              e 6000, R.C.S.,
as amended, and al50 must oontinue t0 make the annual'
r8 orts required by the Railroad Commission under Artlale
60E 6, R.C.S.


                                   very truly yours




awsteaw




                APPROVEDFEB 12, 1941



                ATTORNEY GENERAL OF TEXAS




                                                      0
                                                         APPROVED
                                                           OPWJION
                                                         COMMn-rEs
                                                        B,B,C**IuI*Y